DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the Such claim limitation(s) is/are: “extraction unit”, “filtering unit”, and “combining unit” in claim 1; “feature matching unit” in claim 3; “pose estimator unit” in claim 4; “object detection unit” and “pose aware feature extraction unit” in claim 5; “pose correction unit” in claim 6; “feature normalization unit” in claim 7; “learning unit” in claim 8; “regularization unit” in claim 9; “parameter updating unit” in claim 10; “scale space generation unit” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is directed to a “computer-readable recording medium” claimed in the absence of any underlying medium or other system, but a “computer-readable recording medium” is not a method, machine, manufacture, or composition of matter.  The claim thus falls outside the four statutory categories of 35 U.S.C. 101 and is therefore nonstatutory.  If the specification includes written description support, this rejection could be overcome by claiming the invention as being stored in a nontransitory computer-readable recording medium; however, see MPEP 2111.05 for a discussion of functional and nonfunctional descriptive material as related to computer readable media.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Tate et al. (U.S. Pub. No. 2016/0012277), hereinafter “Tate”, as cited in the IDS filed 22 May 2020.
Regarding claim 1, Tate teaches:
An image processing device (See the Abstract.) comprising: 
an extraction unit which extracts sub patches from a given plurality of input images combined pose probabilities (See S108-S112 in Fig. 3 and [0055], [0070]-[0072].); 
a filtering unit which filters the extracted sub patches and the pose probabilities (See S113-S117 in Fig. 3 and [0080]-[0083], presence and absence of human body.); and 
a combining unit which combines the filtered sub patches and the filtered pose probabilities (See S118 in Fig. 3 and [0088].).

Regarding claim 2, Tate teaches:
The image processing device according to claim 1, wherein the filtering unit computes probabilities of each ID or each label from the given plurality of input images and their features (See S113-S117 in Fig. 3 and [0080]-[0083].).

Regarding claim 3, Tate teaches:
The image processing device according to claim 1, further comprising: a feature matching unit which obtains similarities between a plurality of given target image features and a plurality of samples of probe image features and selects the probe sample image with the maximum similarity as the final output (See [0066].).

Regarding claim 4, Tate teaches:
The image processing device according to claim 1, further comprising: a pose estimator unit which generates a histogram of pose probabilities of the given plurality of input images (See [0155]-[0157].).

Regarding claim 5, Tate teaches:
The image processing device according to claim 1, further comprising: an object detection unit which generates regions of interest of an object in the given plurality of input images and a class or a label of the object (See Figs. 4A-F and [0069].); and a pose aware feature extraction unit which obtains features which are pose awareness from each of the generated regions (See [0114].).

Regarding claim 6, Tate teaches:
The image processing device according to claim 1, further comprising: a pose correction unit which applies a transform to an input object region of interest so as to normalize a pose to a standard pose template (See [0069].).

Regarding claim 7, Tate teaches:
The image processing device according to claim 6, further comprising: a feature normalization unit which re-normalizes features after the pose correction unit applies the transform (See [0070].).

Regarding claim 8, Tate teaches:
The image processing device according to claim 1, further comprising: a learning unit which learns models used for computing poses of samples by one or more series of training samples which may contain a pair of a target image and a probe image, a label indicating whether they are the same object or not (See Fig. 10A and [0120]-[0121].).

Regarding claim 9, Tate teaches:
The image processing device according to claim 8, further comprising: a regularization unit which regulates changes in parameters or weights learned during a training phase (See [0140].).

Regarding claim 10, Tate teaches:
The image processing device according to claim 8, further comprising: a parameter updating unit which updates parameters of the learned model and decays older weights and biases (See [0140].).

Regarding claim 11, Tate teaches:
The image processing device according to claim 1, further comprising: a scale space generation unit which obtains scaled samples of an image from a given region of interest (See [0039].).

Tate teaches claim 12 for the reasons given in the treatment of claim 1. Tate further teaches:
An image processing method comprising the steps of: (See the Abstract.)

Tate teaches claim 13 for the reasons given in the treatment of claim 1. Tate further teaches:
A computer-readable recording medium having recorded therein an image processing program that, when executed by a computer, (See the Abstract and [0248].)

Tate teaches claim 14 for the reasons given in the treatment of claim 3.

Tate teaches claim 15 for the reasons given in the treatment of claim 4.

Tate teaches claim 16 for the reasons given in the treatment of claim 4.

Tate teaches claim 17 for the reasons given in the treatment of claim 5.

Tate teaches claim 18 for the reasons given in the treatment of claim 5.

Tate teaches claim 19 for the reasons given in the treatment of claim 5.

Tate teaches claim 20 for the reasons given in the treatment of claim 6.


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981.  The examiner can normally be reached on 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/Primary Examiner, Art Unit 2661